Case 1:21-mj-03229-JB Document 3 Entered on FLSD Docket 06/24/2021 Page 1 of 5




                                1:21mj03229 Becerra

                                                                    null




                                                                      null




                                                                             mdc

                                                               Jun 24, 2021

                                                                              Miami, Florida
Case 1:21-mj-03229-JB Document 3 Entered on FLSD Docket 06/24/2021 Page 2 of 5




                                                 1:21mj03229 Becerra




   June 24, 2021 at 1:21 p.m.
Case 1:21-mj-03229-JB Document 3 Entered on FLSD Docket 06/24/2021 Page 3 of 5
Case 1:21-mj-03229-JB Document 3 Entered on FLSD Docket 06/24/2021 Page 4 of 5
Case 1:21-mj-03229-JB Document 3 Entered on FLSD Docket 06/24/2021 Page 5 of 5




        24
